DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s communication filed on 02/25/2021. Claims 1-23 have been examined.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2021& 04/22/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1,2,6,21,22 are objected to because of the following informalities: 
With regards to claims 1,2,6,21, the claims  recite ” a storage device ... is able to store…”. The limitation is only stating that a storage device is capable of storing and not storing. The limitation is not positively recited. The examiner suggests amending the claims to recite “ storage device  stores ….” Appropriate correction is required.
With regards to claim 22, the claim recites ” the electronic circuit  is able to store…”. The limitation is only stating that a circuit  is capable of storing and not storing. The limitation is not positively recited. The examiner suggests amending the claim to recite “ electronic circuit stores ….” Appropriate correction is required.
Claim Interpretation 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-10,12,14-16,21,23  in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “device” is  being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are  
“storage device which is able to store." as recited in claims 1,2,6,21
“control and evaluation device configured/adapted to ” as recited in claim 1,2,3,4,5,7,8,9,10,12
“Identification device  enabling” as recited in claims 1,2,6,14,15,23
“storage device which stores ..." as recited in claim 4,8,16

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C 112 (f) or pre-AIA  35 U.S.C 112 sixth paragraph limitation. 
storage device which is able to store." -  See Specification – Page 2
“control and evaluation device configured/adapted to ” See Specification – Page 2
“Identification device  enabling” See Specification – Page 5
“storage device which stores ..." See Specification – Page 2 & 14


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

With regards to claim 14, the claims recite the term “can”. It is unclear if the limitation is required because the language used" can” suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The MPEP interprets claim limitations that contain "if, may, might, can, when and could" statement(s), as optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted (See MPEP- Section 2111.04). For the purpose of examination, the examiner will interprets the claims limitation that include term “can” as required steps to performed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,6-8,11,13-16,18-19,21,23 are rejected under 35 U.S.C. 102 (a1)  as being anticipated by Buniatyan et al. Publication No. US 2005/0208967 A1 ( Buniatyan hereinafter) 

Regarding claim 1,

Buniatyan teaches a  control and data transfer system for supporting different communication protocols (Fig.2, ¶ 0038) , comprising: 
a control device (Fig.2 – USD main unit 310) comprising: a storage device (Fig.3- memory 300) which is able to store at least a first and a second communication protocol, the first and second communication protocols being different; a control and evaluation device  (Fig.3 – Processor 303) configured for executing the communication protocols stored in the storage device  and at least one first connector having a plurality of selectable electrical terminals (Fig.2, ¶0036 -FIG. 2 is an exemplary block diagram of a system configuration including a cell phone 20, cell phone adapter port 21, an universal interface port adapter 22, a USD main unit 23, an interface adapter port 24, a PC 25, a PC adapter port 26 (e.g., USE, or Serial), device interface ports 27a and 27b, and relevant adapter cables 29a or 29b. Cell phone 20 connects to USD main unit 23 via cable 29b, which connects device interface port 27a and cell phone adapter port 21, through the interface port adapter 22 that is plugged into the adapter port 24 of the USD main unit 23. Because each cell phone may have a different design and technology for its respective communication port 21, the universal port adapter 22 and cable 29b bridge an interface between the USD and the cell phone 20 from various manufacturers. Cable 29a is used for connecting to a host via the interface port adapter 22 – ¶ 0039 - an USD main unit 300 and a universal port adapter 308. The universal port adapter 308 includes adapter interface circuitry 311, interface control slave circuitry 309, and a memory unit 310 that stores the adapter identification and protocol information -¶0028 -support different type of protocol ); and 

a first adapter module (Adapter 308) connectable to the control device, comprising: a second connector having a plurality of electrical terminals  which is configured for being electrically and mechanically mated with the at least one first connector (¶ 0039 -  FIG. 3A is an exemplary hardware block diagram an USD main unit 300 and a universal port adapter 308. The universal port adapter 308 includes adapter interface circuitry 311, interface control slave circuitry 309, and a memory unit 310 that stores the adapter identification and protocol information. The adapter interface circuitry 311 controls the physical connection elements between and external device and the adapter, performing tasks such as voltage conversions. Interface control slave circuitry 309 manages communication between the main unit 300 and a universal port adapter 308 -¶ 0036 -Cell phone 20 connects to USD main unit 23 via cable 29b, which connects
device interface port 27a and cell phone adapter port 21, through the interface port adapter 22 that is plugged into the adapter port 24 of the USD main unit 23. Because each cell phone may have a different design and technology for its respective communication port 21, the universal port adapter 22 and cable 29b bridge an interface between the USD and the cell phone 20 from various 


an identification device enabling identification of the first communication protocol(¶ 0040 -the universal interface adapter 308 includes an identification code to identify itself to the main unit. In this case, the universal interface adapter 308 depends on the main unit to have the necessary protocol information. In one embodiment, the universal interface adapter includes the necessary protocol information which is loaded into the main unit processor's 303 communication logic when the communication link is established);


a communication interface (Fig.3 – Module 312) for connecting at least one first device that is configured for communication according to the first communication protocol to the first adapter module  via a first bus system wherein the control and evaluation device is adapted to use the identification device  for identifying the first communication protocol to be used when the first adapter module  is connected to the control device, and to load and execute the identified first communication protocol from the storage device, so that communication is enabled according to the first communication protocol between the at least one first device  connected to the first adapter module  and the control device (¶ 0039 -FIG. 3A is an exemplary hardware block diagram an USD main unit 300 and an universal port adapter 308. The universal port adapter 308 includes adapter interface circuitry 311, interface control slave circuitry 309, and a memory unit 310 that stores the adapter identification and protocol information. The adapter interface circuitry 311 controls the physical connection elements between and external device and the adapter, performing tasks  Interface control slave circuitry 309 manages communication between the main unit 300 and a universal port adapter 308. Some of the interface control
circuitry's 309 primary functions are adapter power management, adapter interface communication, and adapter operations control. The adapter interface circuitry 311 establishes the necessary communication link with the communication port of the cell phone– ¶ 0046 - the interface adapter 308 houses the necessary translator circuitry 352 for establishing a communication with an external device. This configuration is used for interfacing with USE-based and Card Reader type of devices. Memory 354 stores protocol information and identification information of the interface adapter -See ¶0041). 

Regarding claim 2,

Buniatyan further teaches
wherein: the storage device s able to store a third communication protocol which differs from the first and second communication protocols; wherein: a second adapter module  is provided, which is connectable to the control device and which comprises third connector having a plurality of electrical terminals , which is configured for being electrically and mechanically mated with a further first connector of the control device; an identification device  enabling identification of the third communication protocol (Fig.2 &3 -  ¶0029 -the communication protocol information for a variety of commonly used communication protocols is stored in the memory of the main unit. Alternatively, or additionally, the communication protocol information may be stored in the memory of the universal interface adapter); and 


a communication interface  for connecting at least one second device that is configured for communication according to the third communication protocol to the second adapter module  via a second bus system; wherein the control and evaluation device  is configured to use the identification device of the second adapter module for identifying the third communication protocol to be used when the second adapter module  is connected to the control device, and to load and execute the identified third communication protocol from the storage device, so that communication is enabled according to the third communication protocol between the at least one second device connected to the second adapter module  and the control device (¶ 0039 -FIG. 3A is an exemplary hardware block diagram an USD main unit 300 and an universal port adapter 308. The universal port adapter 308 includes adapter interface circuitry 311, interface control slave circuitry 309, and a memory unit 310 that stores the adapter identification and protocol information. The adapter interface circuitry 311 controls the physical connection elements between an external device and the adapter, performing tasks  Interface control slave circuitry 309 manages communication between the main unit 300 and a universal port adapter 308. ¶0034 -Upon clicking of the appropriate button (that is, backup or restore button), an appropriate protocol is loaded, USD performs a smart check function and begins to make the necessary data exchange for the requested operation – ¶ 0040 - the universal interface adapter 308 includes an identification code to identify itself to the main unit. In this case, the universal interface adapter 308 depends on the main unit to have the necessary protocol information. In one embodiment, the universal interface adapter includes the necessary protocol information which is loaded into the main unit processor's 303 communication logic when the communication link is established - See ¶0054-0055). 

Regarding claim 3,

Buniatyan further teaches
wherein: the control and evaluation device  is configured to be responsive to the identified first communication protocol by choosing the corresponding electrical terminals of the first connector and/or to be responsive to the identified third communication protocol by choosing the corresponding electrical terminals of the further first connector (¶ 0023 - each cell phone has a built in one or more of a serial, bus, IRDA, Bluetooth, or other data communication port and supporting protocols. In order for the invention to backup or restore the data from the cell phone, a proper communication protocol needs to be established between the cell phone and the USD via one of the cell phone's communication ports. This connection is made through the serial, bus, IRDA, Bluetooth or some other port, depending on the cell phone model – ¶ 30 - a number of interface adapters are supported by the USD including the following interface adapters. A Serial Interface Adapter is used to connect to the cell phone models equipped with a serial port connector. Due to serial port variations throughout cell phone brands, a corresponding adapter needs to be selected for establishing serial communication with the phone – ¶  0028,¶ 0031 - A serial interface PC adapter is used to connect to the computer with a ready serial port. Because the computer serial port is an accepted standard, a single serial interface pc adapter is able to work with most computers (e.g., a PC) with an available serial port. A universal serial bus (USE) adapter is used to connect to either a computer or a cell phone equipped with a USE port. Because USE port is an accepted standard, a single USE adapter can be used to communicate with most computers or cell phones that have an available USE port – See ¶  0039 – a memory unit 310 that stores the adapter identification and protocol information. The adapter interface circuitry 311 controls the physical connection elements between and external device and the adapter, performing tasks such as voltage conversions. Interface control slave circuitry 309 manages communication between the main unit 300 and a universal port adapter 308. Some of the interface control circuitry's 309 primary functions are adapter power management, adapter interface communication, and adapter operations control. The adapter interface circuitry 311 establishes the necessary communication link with the communication port of the cell phone ).


Regarding claim 4,

Buniatyan further teaches

wherein: the identification device of the first adapter module  comprises a storage device which stores an identifier of the first communication protocol, and wherein the control and evaluation device is configured to read out the storage device of the identification device  when the first adapter module is connected to the control device; and/or wherein: the identification device of the second adapter module comprises a storage device which stores an identifier of the third communication protocol, and wherein: the control and evaluation device  is configured to read out the storage device of the identification device of the second adapter module  when the second adapter module  is connected to the control device (¶ 0039 - FIG. 3A is an 
manages communication between the main unit 300 and a universal port adapter 308. Some of the interface control circuitry's 309 primary functions are adapter power management, adapter interface communication, and adapter operations control. The adapter interface circuitry 311 establishes the necessary communication link with the communication port of the cell phone. –  ¶  0045 - for devices with complex and/or unknown protocols, the universal interface adapter includes the basic protocol information which is used by the processor when the communication link is established. This also serves as a connection translator between the interface control slave circuit 353 and adapter interface circuit 351 -   ¶ 0046 - the interface adapter 308 houses the necessary translator circuitry 352 for establishing a communication with an external device. This configuration is used for interfacing with USE-based and Card Reader type of devices. Memory 354 stores protocol information and identification information of the interface adapter) .


Regarding claim 6,

Buniatyan further teaches


wherein: the storage device is able to store a fourth communication protocol which differs from the first, second, and third communication protocols (Fig 5A, ¶ 0029 -the communication protocol information for a variety of commonly used communication protocols is stored in the memory of the main unit. Alternatively, or additionally, the communication protocol information may be stored ¶ 0023 - Typically, each cell phone has a built in one or more of a serial, bus, IRDA, Bluetooth, or other data communication port and supporting protocols.  a proper communication protocol needs to be established between the cell phone and the USD via one of the cell phone's communication ports. This connection is made through the serial, bus, IRDA, Bluetooth or some other port, depending on the cell phone model. ¶ 0024 - Once the USD is connected to a supported phone, it supports the necessary protocols and commands to establish a communication link to carry out the necessary data exchange – ¶ 0038 -firmware for the interface port adapter 22 is downloaded from the PC 25 to program the interface port adapter for different protocols supported by different cell phones. ).



wherein the first adapter module further comprises: a further communication interface  for connecting at least one third device  that is configured for communication according to the fourth communication protocol to the first adapter module via a third bus system; wherein the identification device  enables identification of the fourth communication protocol; wherein the control and evaluation device  is configured to use the identification device  for identifying the fourth communication protocol to be used when the first adapter module is connected to the control device, and to load and execute the identified fourth communication protocol from the storage device  so that communication is furthermore enabled according to the fourth communication protocol between the at least one third device connected to the first adapter module  and the control device(¶ 0039 -FIG. 3A is an exemplary hardware block diagram an USD main unit 300 and an universal port adapter 308. The universal port adapter 308 includes adapter interface circuitry 311, interface control slave circuitry 309, and a memory unit 310 that stores the adapter identification and protocol information. The adapter interface circuitry 311 controls the physical connection elements between an external device and the adapter, performing tasks  Interface control slave circuitry 309 manages communication between the main unit 300 and a universal port adapter 308. ¶0034 -Upon clicking of the appropriate button (that is, backup or restore button), an appropriate protocol is loaded, USD performs a smart check function and begins to make the necessary data exchange for the requested operation – ¶ 0040 - the universal interface adapter 308 includes an identification code to identify itself to the main unit. In this case, the universal interface adapter 308 depends on the main unit to have the necessary protocol information. In one embodiment, the universal interface adapter includes the necessary protocol information which is loaded into the main unit processor's 303 communication logic when the communication link is established - See ¶0054-0055).


Regarding claim 7,

Buniatyan further teaches

wherein: the control and evaluation device  is configured to be responsive to the identified first communication protocol by choosing a first set of electrical terminals from among the electrical terminals of the first connector and to be responsive to the identified fourth communication protocol by choosing a second set of electrical terminals  from among the electrical terminals of the first connector, with the first and second sets containing respective different electrical terminals (¶ 0039; ¶ 0023 - Typically, each cell phone has a built in one or more of a serial, bus, IRDA, Bluetooth, or other data communication port and supporting protocols. In order for the invention to backup or restore the data from the cell phone, a proper communication protocol needs to be established between the cell phone and the USD via one of the cell phone's communication ports. This connection is made through the serial, bus, IRDA, Bluetooth or some other port, depending on the cell phone model – ¶ 0028 - When a respective interface is detected by a universal adapter interface, the appropriate firmware protocol is loaded to the main unit's communication logic and the 



Regarding claim 8,

Buniatyan further teaches


wherein: the identification device  comprises a storage device which stores an identifier of the first communication protocol and an identifier of the fourth communication protocol, and wherein: the control and evaluation device  is configured to read out the storage device when the first adapter module is connected to the control device  (¶ 0029 - the communication protocol information for a variety of commonly used communication protocols is stored in the memory of the main unit. Alternatively, or additionally, the communication protocol information may be stored in the memory of the universal interface adapter – ¶ 0040- the universal interface adapter 308 includes an identification code to identify itself to the main unit. In this case, the universal interface adapter 308 depends on the main unit to have the necessary protocol
information. In one embodiment, the universal interface adapter includes the necessary protocol information which is loaded into the main unit processor's 303 communication logic when the communication link is established - The main unit 300 includes a processor 303. The processor provides various aspects of system control, such as user interface (1/0), reading and writing to memory, communicating with all adapter peripherals, and battery management. The processor also transfers data from and into memory 304 – See ¶ 0047 - FIG. 4 shows an exemplary flowchart of an USD's operations when connected to a universal port adapter and a cell phone, according to one embodiment of the present invention. After a universal port adapter plugs into the USD and connects with a cell phone via a communication port (block 402), a backup or restore function is selected by pressing a respective button, as shown in block 404. At this point, an USO attempts to establish an interface with the connected device, as shown in block 406. If the communication link is established (in block 408), - See ¶ 0050-0058 different protocol for different cell phone technology) . 




Regarding claim 11,

Buniatyan further teaches

wherein: the first adapter module includes a device for signal level conversion in accordance with the fourth communication protocol (¶ 0039 - The adapter interface circuitry 311 controls the physical connection elements between and external device and the adapter, performing tasks such as voltage conversions. Interface control slave circuitry 309 manages communication between the main unit 300 and a universal port adapter 308. Some of the interface control circuitry's 309 primary functions are adapter power management, adapter interface communication, and adapter operations control. The adapter interface circuitry 311 establishes the necessary communication link with the communication port of the cell phone- ¶ 0046 - the interface adapter 308 houses the necessary translator circuitry 352 for establishing a communication with an external device. This configuration is used for interfacing with USE-based and Card Reader type of devices. Memory 354 stores protocol information and identification information of the interface adapter) . 


Regarding claim 13,

Buniatyan further teaches 

wherein; the first adapter module comprises a device for signal level conversion in accordance with the first communication protocol; and/or the second adapter module comprises a device for signal level conversion  in accordance with the third communication protocol (¶ 0039 - The adapter interface circuitry 311 controls the physical connection elements between and external device and the adapter, performing tasks such as voltage conversions. Interface control slave circuitry 309 manages communication between the main unit 300 and a universal port adapter 308. Some of the interface control circuitry's 309 primary functions are adapter power management, adapter interface communication, and adapter operations control. The adapter interface circuitry 311 establishes the necessary communication link with the communication port of the cell phone- ¶ 0046 - the interface adapter 308 houses the necessary translator circuitry 352 for establishing a communication with an external device. This configuration is used for interfacing with USE-based and Card Reader type of devices. Memory 354 stores protocol information and identification information of the interface adapter) . 




Regarding claim 14,

Buniatyan further teaches

a third adapter module  connectable to the control device, comprising: a connector having a plurality of electrical terminals, which is configured for being electrically and mechanically mated with the at least one first connector ( ¶ 0039 -  FIG. 3A is an exemplary hardware block diagram an USD main unit 300 and a universal port adapter 308. The universal port adapter 308 includes adapter interface circuitry 311, interface control slave circuitry 309, and a memory unit 310 that stores the adapter identification and protocol information. The adapter interface circuitry 311 controls the physical connection elements between and external device and the adapter, performing tasks such as voltage conversions. Interface control slave circuitry 309 manages communication between the main unit 300 and a universal port adapter 308 -¶ 0036 -Cell phone 20 connects to USD main unit 23 via cable 29b, which connects device interface port 27a and cell phone adapter port 21, through the interface port adapter 22 that is plugged into the adapter port 24 of the USD main unit 23. Because each cell phone may have a different design and technology for its respective communication port 21, the universal port adapter 22 and cable 29b bridge an interface between the USD and the cell phone 20 from various manufacturers. Cable 29a is used for connecting to a host via the interface port adapter 22 – See ¶ 0037 ). 

 -an identification device enabling identification of a fifth communication protocol which can be stored in the third adapter module(¶ 0040 -the universal interface adapter 308 includes an identification code to identify itself to the main unit. In this case, the universal interface adapter 308 depends on the main unit to have the necessary protocol information. In one embodiment, the universal interface adapter includes the necessary protocol information which is loaded into the main unit processor's 303 communication logic when the communication link is established);

a communication interface for connecting at least one device  that is configured for communication according to the fifth communication protocol to the third adapter module via a fifth bus system; wherein the control and evaluation device  is configured to use the identification device for identifying the fifth communication protocol when the third adapter module is connected to the control device, and to execute the identified fifth communication protocol that is stored in the adapter module, so that communication is enabled according to the fifth communication protocol between the at least one second device connected to the third adapter module and the control device(¶ 0039 -FIG. 3A is an exemplary hardware block diagram an USD main unit 300 and an universal port adapter 308. The universal port adapter 308 includes adapter interface circuitry 311, interface control slave circuitry 309, and a memory unit 310 that stores the adapter identification and 

Regarding claim 15,

Buniatyan further teaches


a connector  having a plurality of electrical terminals and configured for being electrically and mechanically mated with a complementary connector of a control device (¶ 0039 -  FIG. 3A is an exemplary hardware block diagram an USD main unit 300 and a universal port adapter 308. The universal port adapter 308 includes adapter interface circuitry 311, interface control slave circuitry 309, and a memory unit 310 that stores the adapter identification and protocol information. The adapter interface circuitry 311 controls the physical connection elements between and external device and the adapter, performing tasks such as voltage conversions. Interface control slave circuitry 309 manages communication between the main unit 300 and a universal port adapter 308 -¶ 0036 -Cell phone 20 connects to USD main unit 23 via cable 29b, which connects device interface port 27a and cell phone adapter port 21, through the interface port adapter 22 that is plugged into the adapter port 24 of the USD main unit 23. Because each cell phone may have a different design and technology for its respective communication port 21, the universal port adapter 22 and cable 29b bridge an interface between the USD and the cell phone 20 from various manufacturers. Cable 29a is used for connecting to a host via the interface port adapter 22 – See ¶ 0037 ). 



 an identification device  enabling a connectable control device  to identify a first communication protocol(¶ 0040 -the universal interface adapter 308 includes an identification code to identify itself to the main unit. In this case, the universal interface adapter 308 depends on the main unit to have the necessary protocol information. In one embodiment, the universal interface adapter includes 
 

 a communication interface for connecting, to the adapter module via a first bus system, at least one device  that is configured for communication in accordance with the first communication protocol (¶ 0039 -FIG. 3A is an exemplary hardware block diagram an USD main unit 300 and a universal port adapter 308. The universal port adapter 308 includes adapter interface circuitry 311, interface control slave circuitry 309, and a memory unit 310 that stores the adapter identification and protocol information. The adapter interface circuitry 311 controls the physical connection elements between and external device and the adapter, performing tasks  Interface control slave circuitry 309 manages communication between the main unit 300 and a universal port adapter 308. Some of the interface control circuitry's 309 primary functions are adapter power management, adapter interface communication, and adapter operations control. The adapter interface circuitry 311 establishes the necessary communication link with the communication port of the cell phone– ¶ 0046 - the interface adapter 308 houses the necessary translator circuitry 352 for establishing a communication with an external device. This configuration is used for interfacing with USE-based and Card Reader type of devices. Memory 354 stores protocol information and identification information of the interface adapter -See ¶0041). 



Regarding claim 16,

Buniatyan further teaches

wherein: the identification device comprises a storage device which stores an identifier of the first communication protocol¶ 0039 - FIG. 3A is an exemplary hardware block diagram an USD main unit 300 and a universal port adapter 308. The universal port adapter 308 includes adapter interface circuitry 311, interface control slave circuitry 309, and a memory unit 310 that stores the adapter identification and protocol information Interface control slave circuitry 309
manages communication between the main unit 300 and a universal port adapter 308. Some of the interface control circuitry's 309 primary functions are adapter power management, adapter interface communication, and adapter operations control. The adapter interface circuitry 311 establishes the necessary communication link with the communication port of the cell phone. –  ¶  0045 - for devices with complex and/or unknown protocols, the universal interface adapter includes the basic protocol information which is used by the processor when the communication link is established. This also serves as a connection translator between the interface control slave circuit 353 and adapter interface circuit 351 -   ¶ 0046 - the interface adapter 308 houses the necessary translator circuitry 352 for establishing a communication with an external device. This configuration is 


Regarding claim 18,

Buniatyan further teaches

a device for signal level conversion according to the first communication protocol and a further device for signal level conversion according to the second communication protocol(¶ 0039 - The adapter interface circuitry 311 controls the physical connection elements between and external device and the adapter, performing tasks such as voltage conversions. Interface control slave circuitry 309 manages communication between the main unit 300 and a universal port adapter 308. Some of the interface control circuitry's 309 primary functions are adapter power management, adapter interface communication, and adapter operations control. The adapter interface circuitry 311 establishes the necessary communication link with the communication port of the cell phone- ¶ 0046 - the interface adapter 308 houses the necessary translator circuitry 352 for establishing a communication with an external device. This configuration is used for interfacing with USE-based and Card Reader type of devices. Memory 354 stores protocol information and identification information of the interface adapter) . 


Regarding claim 19,

Buniatyan further teaches

a device for signal level conversion according to the first communication protocol and a further device  for signal level conversion according to the second communication protocol (¶ 0039 - The adapter interface circuitry 311 controls the physical connection elements between and external device and the adapter, performing tasks such as voltage conversions. Interface control slave circuitry 309 manages communication between the main unit 300 and a universal port adapter 308. Some of the interface control circuitry's 309 primary functions are adapter power management, adapter interface communication, and adapter operations control. The adapter interface circuitry 311 establishes the necessary communication link with the communication port of the cell phone- ¶ 0046 - the interface adapter 308 houses the necessary translator circuitry 352 for establishing a communication with an external device. This configuration is used for interfacing with USE-based and Card Reader type of devices. Memory 354 stores protocol information and identification information of the interface adapter) . 



Regarding claim 21,

Buniatyan further teaches

a device for signal level conversion according to the first communication protocol and a further device for signal level conversion according to the second communication protocol, wherein: the storage device is able to store an identifier of the second communication protocol (¶ 0039 - The adapter interface circuitry 311 controls the physical connection elements between and external device and the adapter, performing tasks such as voltage conversions. Interface control slave circuitry 309 manages communication between the main unit 300 and a universal port adapter 308. Some of the interface control circuitry's 309 primary functions are adapter power management, adapter interface communication, and adapter operations control. The adapter interface circuitry 311 establishes the necessary communication link with the communication port of the cell phone- ¶ 0046 - the interface adapter 308 houses the necessary translator circuitry 352 for establishing a communication with an external device. This configuration is used for interfacing with USE-based and Card Reader type of devices. Memory 354 stores protocol information and identification information of the interface adapter) . 


Regarding claim 23,

Buniatyan further teaches


a connector having a plurality of electrical terminals  and configured for being electrically and mechanically mated with a connector of a control device an identification device  enabling a control device  that is connectable thereto to identify a communication protocol that is stored in the adapter module; and a communication interface for connecting, to the adapter module  via a bus system, at least one device that is configured for communication in accordance with the communication protocol stored in the adapter module(¶ 0039 -FIG. 3A is an exemplary hardware block diagram an USD main unit 300 and an universal port adapter 308. The universal port adapter 308 includes adapter interface circuitry 311, interface control slave circuitry 309, and a memory unit 310 that stores the adapter identification and protocol information. The adapter interface circuitry 311 controls the physical connection elements between and external device and the adapter, performing tasks  Interface control slave circuitry 309 manages communication between the main unit 300 and a universal port adapter 308. Some of the interface control circuitry's 309 primary functions are adapter power management, adapter interface communication, and adapter operations control. The adapter interface circuitry 311 establishes the necessary communication link with the communication port of the cell phone– ¶ 0046 - the interface adapter 308 houses the necessary translator circuitry 352 for . 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5,9,17,22  are rejected under 35 U.S.C. 103 as being unpatentable over Buniatyan in view of Worley eta al. Publication No. US 2016/0328347 A1 ( Worley hereinafter) further in view of Chen et al. Publication No. WO 2018018607 A1 ( Chen hereinafter). 



Regarding claim 5,

Buniatyan further teaches wherein: the identification device  of the first adapter module comprises an electronic circuit,  which stores an identifier of the first communication protocol (¶ 0039,¶ 0045, ¶ 0046). However, Buniatyan does not explicitly teach 
wherein: the identification device  of the first adapter module comprises an electronic circuit, in particular a microcontroller, FPGA, or ASIC, which stores an identifier of the first communication protocol, wherein: the control and evaluation device is configured to prompt the electronic circuit of the first adapter module  to transmit the identifier of the first communication protocol to the control device  when the first adapter module is connected to the control device; or wherein: the electronic circuit of the first adapter module  is configured to initiate transmission of the identifier of the first communication protocol to the control device  when the first adapter module  is connected to the control device; and/or wherein: the identification device  of the second adapter module  comprises an electronic circuit which stores an identifier of the third communication protocol; wherein: the control and evaluation device  is configured to prompt the electronic circuit of the second adapter module to transmit the identifier of the third communication protocol to the control device  when the second adapter module is connected to the control device; or wherein: the electronic circuit of the second adapter module  is configured to initiate transmission of the identifier of the third communication protocol to the control device when the second adapter module (30) is connected to the control device. 


Worley teaches  

wherein: the identification device  of the first adapter module comprises an electronic circuit, in particular a microcontroller, FPGA, or ASIC, (¶ 0045 - Referring to FIG. 2A, in one embodiment a host 110 is connected to a storage motherboard 120 through a connection to the host bus, which may, for example, be a Pie bus. The storage adapter circuit 130 has a host bus adapter 122 that acts as a protocol translation circuit, translating between the protocol of the host bus (PCie) and the protocol of a storage interface, ( e.g., SATA, PCie, or SAS)- ¶ 0041 - used herein, a "host bus adapter" is any circuit that acts as a protocol translator, to perform protocol translation between the protocol used by the host side interface of the storage motherboard 120, and a protocol used by a storage side interface of the storage motherboard 120. The host bus adapter 122 may be implemented in a custom application specific integrated circuit (ASIC), a system on a chip (SOC), or the like).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Buniatyan to include the teachings of Worley  The motivation for doing so is to allow system to utilize the circuit as ASIC in order to provide a greater performance , lower power and higher security. 



wherein: the control and evaluation device is configured to prompt the electronic circuit of the first adapter module  to transmit the identifier of the first communication protocol to the control device  when the first adapter module is connected to the control device; or wherein: the electronic circuit of the first adapter module  is configured to initiate transmission of the identifier of the first communication protocol to the control device  when the first adapter module  is connected to the control device; and/or wherein: the identification device  of the second adapter module  comprises an electronic circuit which stores an identifier of the third communication protocol; wherein: the control and evaluation device  is configured to prompt the electronic circuit of the second adapter module to transmit the identifier of the third communication protocol to the control device  when the second adapter module is connected to the control device; or wherein: the electronic circuit of the second adapter module  is configured to initiate transmission of the identifier of the third communication protocol to the control device when the second adapter module (30) is connected to the control device Abstract - The controller acquires, according to the number of times of conversion of unidirectional transmission protocol conversion communication between two communication devices being a first determination result, configuration conversion information about protocol version of a current message to be converted, and sends type identifiers of a first protocol and a second protocol and the configuration conversion information to the storage analysis module for association to generate conversion mapping information; and when the controller identifies and determines that the number of times of conversion is  greater than or equal to a specific value – Page 3 - the controller acquires, according to the first determination result that the number of conversions is less than the specific value, a type identifier of a first protocol that is currently applicable, and another communication according to the opposite, from a communication device that sends a message to be converted. Identifying, by the identifier of the device, a type identifier and a standard of a second protocol to which the other communication device is applicable).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Buniatyan to include the teachings of Chen.  The motivation for doing so is to allow system to perform configuration conversion on the current message to be converted by means of the associated configuration conversion information according to the type identifiers of the identified first protocol and/or second protocol, thereby economizing tedious steps and a 

Regarding claim 9,

Buniatyan further teaches wherein: the identification device  comprises an electronic circuit, which stores an identifier of the first communication protocol and an identifier of the fourth communication protocol,(¶ 0039,¶ 0045, ¶ 0046). However, Buniatyan does not explicitly teach that the electronic circuit in particular a microcontroller , FPGA or ASIC 

wherein: the control and evaluation device  is configured to prompt the electronic circuit to transmit the identifier of the first communication protocol and the identifier of the fourth communication protocol to the control device  when the first adapter module  is connected to the control device; or wherein: the electronic circuit is configured to initiate transmission of the identifier of the first communication protocol and of the identifier of the fourth communication protocol to the control device when the first adapter module is connected to the control device.  


Worley teaches  

wherein: the identification device  of the first adapter module comprises an electronic circuit, in particular a microcontroller, FPGA, or ASIC, (¶ 0045 - Referring to FIG. 2A, in one embodiment a host 110 is connected to a storage motherboard 120 through a connection to the host bus, which may, for example, be a PCie bus. The storage adapter circuit 130 has a host bus adapter 122 that acts as a protocol translation circuit, translating between the protocol of the host bus (PCie) and the protocol of a storage interface, ( e.g., SATA, PCie, or SAS)- ¶ 0041 - used herein, a "host bus adapter" is any circuit that acts as a protocol translator, to perform protocol translation between the protocol used by the host side interface of the storage motherboard 120, and a protocol used by a storage side interface of the storage motherboard 120. The host bus adapter 122 may be 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Buniatyan to include the teachings of Worley  The motivation for doing so is to allow system to utilize the circuit as ASIC in order to provide a greater performance , lower power and higher security. 
Chen teaches 

wherein: the control and evaluation device  is configured to prompt the electronic circuit to transmit the identifier of the first communication protocol and the identifier of the fourth communication protocol to the control device  when the first adapter module  is connected to the control device; or wherein: the electronic circuit is configured to initiate transmission of the identifier of the first communication protocol and of the identifier of the fourth communication protocol to the control device when the first adapter module is connected to the control device(Abstract - The controller acquires, according to the number of times of conversion of unidirectional transmission protocol conversion communication between two communication devices being a first determination result, configuration conversion information about protocol version of a current message to be converted, and sends type identifiers of a first protocol and a second protocol and the configuration conversion information to the storage analysis module for association to generate conversion mapping information; and when the controller identifies and determines that the number of times of conversion is  greater than or equal to a specific value – Page 3 - the controller acquires, according to the first determination result that the number of conversions is less than the specific value, a type identifier of a first protocol that is currently applicable, and another communication according to the opposite, from a communication device that sends a message to be converted. Identifying, by the identifier of the device, a type identifier and a standard of a second protocol to which the other communication device is applicable).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Buniatyan to include the teachings of Chen.  The motivation for doing so is to allow system to perform 
Regarding claim 17,

Buniatyan further teaches wherein the identification device comprises an electronic circuit which stores an identifier of the first communication protocol (¶ 0039,¶ 0045, ¶ 0046). However, Buniatyan does not explicitly teach 

wherein: the identification device  comprises an electronic circuit, in particular a microcontroller, FPGA, or ASIC, and wherein the electronic circuit is configured to transmit the identifier to a control device when the adapter module  is connected to the control device.  

Worley teaches  

wherein: the identification device  of the first adapter module comprises an electronic circuit, in particular a microcontroller, FPGA, or ASIC, (¶ 0045 - Referring to FIG. 2A, in one embodiment a host 110 is connected to a storage motherboard 120 through a connection to the host bus, which may, for example, be a PCie bus. The storage adapter circuit 130 has a host bus adapter 122 that acts as a protocol translation circuit, translating between the protocol of the host bus (PCie) and the protocol of a storage interface, ( e.g., SATA, PCie, or SAS)- ¶ 0041 - used herein, a "host bus adapter" is any circuit that acts as a protocol translator, to perform protocol translation between the protocol used by the host side interface of the storage motherboard 120, and a protocol used by a storage side interface of the storage motherboard 120. The host bus adapter 122 may be implemented in a custom application specific integrated circuit (ASIC), a system on a chip (SOC), or the like). 




Chen teaches 

wherein the electronic circuit is configured to transmit the identifier to a control device when the adapter module  is connected to the control device.  (Abstract - The controller acquires, according to the number of times of conversion of unidirectional transmission protocol conversion communication between two communication devices being a first determination result, configuration conversion information about protocol conversion of a current message to be converted, and sends type identifiers of a first protocol and a second protocol and the configuration conversion information to the storage analysis module for association to generate conversion mapping information; and when the controller identifies and determines that the number of times of conversion is  greater than or equal to a specific value – Page 3 - the controller acquires, according to the first determination result that the number of conversions is less than the specific value, a type identifier of a first protocol that is currently applicable, and another communication according to the opposite, from a communication device that sends a message to be converted. Identifying, by the identifier of the device, a type identifier and a standard of a second protocol to which the other communication device is applicable).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Buniatyan to include the teachings of Chen.  The motivation for doing so is to allow system to perform configuration conversion on the current message to be converted by means of the associated configuration conversion information according to the type identifiers of the identified first protocol and/or second protocol, thereby economizing tedious steps and a time required for identification, query, invoking and forward/reverse protocol conversion 

Regarding claim 22,

Buniatyan further teaches


a further communication interface for connecting, to the adapter module via a second bus system, at least one device that is configured for communication according to the second communication protocol, wherein the identification device enables a control device to identify a second communication protocol; and a device for signal level conversion according to the first communication protocol and a further device for signal level conversion according to the second communication protocol; wherein: the electronic circuit is able to store the identifier of the first communication protocol and an identifier of the second communication protocol; and (¶ 0039 - The adapter interface circuitry 311 controls the physical connection elements between and external device and the adapter, performing tasks such as voltage conversions. Interface control slave circuitry 309 manages communication between the main unit 300 and a universal port adapter 308. Some of the interface control circuitry's 309 primary functions are adapter power management, adapter interface communication, and adapter operations control. The adapter interface circuitry 311 establishes the necessary communication link with the communication port of the cell phone- ¶ 0046 - the interface adapter 308 houses the necessary translator circuitry 352 for establishing a communication with an external device. This configuration is used for interfacing with USE-based and Card Reader type of devices. Memory 354 stores protocol information and identification information of the interface adapter) . 

However, Buniatyan does not explicitly teach 


wherein the electronic circuit is configured to transmit the identifiers to a control device  when the adapter module is connected to the control device


Chen teaches 

wherein the electronic circuit is configured to transmit the identifiers to a control device  when the adapter module is connected to the control device
Abstract - The controller acquires, according to the number of times of conversion of unidirectional transmission protocol conversion communication between two communication devices being a first determination result, configuration conversion information about protocol version of a current message to be converted, and sends type identifiers of a first protocol and a second protocol and the configuration conversion information to the storage analysis module for association to generate conversion mapping information; and when the controller identifies and determines that the number of times of conversion is  greater than or equal to a specific value – Page 3 - the controller acquires, according to the first determination result that the number of conversions is less than the specific value, a type identifier of a first protocol that is currently applicable, and another communication according to the opposite, from a communication device that sends a message to be converted. Identifying, by the identifier of the device, a type identifier and a standard of a second protocol to which the other communication device is applicable).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Buniatyan to include the teachings of Chen.  The motivation for doing so is to allow system to perform configuration conversion on the current message to be converted by means of the associated configuration conversion information according to the type identifiers of the identified first protocol and/or second protocol, thereby economizing tedious steps and a time required for identification, query, invoking and forward/reverse protocol conversion configuration each time during multiple subsequent communication of the message, and reducing the efficiency of message protocol conversion (Chen - Abstract). 
Claims 10,20  are rejected under 35 U.S.C. 103 as being unpatentable over Buniatyan in view of Zhao et al. Publication No.  US 2009/0006709 A1 (Zhao hereinafter) 

Regarding claim 10,
Buniatyan further teaches wherein: the identification device of the first adapter module comprises at least one electrical wire (¶ 0039,¶ 0045, ¶ 0046). However, Buniatyan does not explicitly teach 

wherein: the identification device of the first adapter module comprises at least one electrical wire which short-circuits at least two predetermined electrical terminals; and/or wherein: the identification device of the second adapter module comprises at least one electrical wire which short-circuits at least two predetermined electrical terminals; wherein: -6-the control and evaluation device  is configured to detect the short-circuited electrical terminals and, based thereon, to identify the communication protocol to be used 

Zhao teaches 


wherein: the identification device of the first adapter module comprises at least one electrical wire which short-circuits at least two predetermined electrical terminals; and/or wherein: the identification device of the second adapter module comprises at least one electrical wire which short-circuits at least two predetermined electrical terminals; wherein: the control and evaluation device  is configured to detect the short-circuited electrical terminals and, based thereon, to identify the communication protocol to be used  (¶ 0032- To implement adaptive identification of interface, an interface detection unit needs to be provided for the side of providing the new socket, usually the PC side. The interface detection unit is connected to the input terminals PR+ and PR- of the PCie interface and provides a USB output enable signal line and a PCie output enable signal line to cooperate with the USB and PCie data lines of PC in transmitting  signals to the terminals D+, D- of USB interface, actually transmitting to the terminals PT+, PR- and PT+, PR+ at the same time, according to USB interface protocol as well as in transmitting signals to the terminals PT+, PT- of PCie interface according to PCie interface protocol. The interface detection unit can determine whether the terminals PT+, Prof the new socket are shorted as well as whether the terminals PT-, PR+ of the new socket are shorted. If any short circuit exists among these terminals, the device inserted in the new socket is regarded as a conventional USB device, and the side of the new socket can communicate and transport data with the side of the USB plug in accordance with USB interface protocol. On the other hand, if no short circuit is detected by the interface detection unit, a new plug is regarded as inserted in the new socket, which can communicate and transport data with the side of the new plug in accordance with PCie interface -See ¶ 0033).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Buniatyan to  support a conventional USB peripheral device without device change (Zhao – ¶ 0015).

Regarding claim 20,

Buniatyan further teaches wherein: the identification device comprises at least one electrical wire (¶ 0039,¶ 0045, ¶ 0046). However, Buniatyan does not explicitly teach 

wherein: the identification device comprises at least one electrical wire which short- circuits at least two predetermined electrical terminals.


  Zhao teaches 


wherein: the identification device comprises at least one electrical wire which short- circuits at least two predetermined electrical terminals  (¶ 0032- To implement adaptive identification of interface, an interface detection unit needs to be provided for the side of providing the new socket, usually the PC side. The interface detection unit is connected to the input terminals PR+ and PR- of the PCie interface and provides a USB output enable signal line and a PCie output enable signal line to cooperate with the USB and PCie data lines of PC in transmitting  signals to the terminals D+, D- of USB interface, actually transmitting to the terminals PT+, PR- and PT+, PR+ at the same time, according to USB interface protocol as well as in transmitting signals to the terminals PT+, PT- of PCie interface according to PCie interface protocol. The interface detection unit can determine whether the terminals PT+, Prof the new socket are shorted as well as whether the terminals PT-, PR+ of the new socket are shorted. If any short circuit exists among these terminals, the device inserted in the new socket is regarded as a conventional USB device, and the side of the new socket can communicate and transport data with the side of the USB plug in accordance with USB interface protocol. On the other hand, if no short circuit is detected by the interface detection unit, a new plug is regarded as inserted in the new socket, which can communicate and transport data with the side of the new plug in accordance with PCie interface -See ¶ 0033).  
 support a conventional USB peripheral device without device change (Zhao – ¶ 0015).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buniatyan in view of Perrine et al. Publication No. US 2015/0370751 A1 ( Perrine hereinafter)


Regarding claim 12,

Buniatyan further teaches 


wherein: the control and evaluation device executes the second communication protocol when the bus system using the second communication protocol is connected to the at least one first connector (¶ 0023 - Typically, each cell phone has a built in one or more of a serial, bus, IRDA, Bluetooth, or other data communication port and supporting protocols. In order for the invention to backup or restore the data from the cell phone, a proper communication protocol needs to be established between the cell phone and the USD via one of the cell phone's communication ports. This connection is made through the serial, bus, IRDA, Bluetooth or some other port, depending on the cell phone model – ¶ 0024- Once the USD is connected to a supported phone, it supports the necessary protocols and commands to establish a communication link to carry out the necessary data exchange).


However,  Buniatyan does not explicitly teach 

 
wherein: the control and evaluation device is configured to identify whether a bus system using the second communication protocol is directly connected to the at least one first connector


Perrine teaches   


the control and evaluation device is configured to identify whether a bus system using the second communication protocol is directly connected to the at least one first connector (¶ 0024 - The second chip comprises a standard
communications interface such as a USB 2, USB 3, HDMI or Ethernet interface for example, with a standard number of pins (i.e. a number of pins compatible with the standard it is intended to operate). According to the embodiment, the second chip is further configured to detect when a peripheral is connected to its communications interface and, in the case where it detects that the peripheral is capable of operating according to the proprietary protocol, to reconfigure its inter
face pads to be compatible with the proprietary protocol and to cause the hardware and Software of its communications interface to operate according to the proprietary protocol– ¶ 0026 -Being a standard interface block, it is configured to be able to detect what type of device is connected to it. As is known in the art, Such detection means include detecting what data rate the connected device is capable handling, detecting whether it can perform full duplex or half duplex, detecting the type of interface the connected device is using (e.g. USB 2 or USB 3 etc. – ¶ 0030 - the first module being associated with the second module via interfaces through which they are connected. The interface on the first module is configured to operate according to a proprietary protocol and the interface of the second module is configured to be able to operate according to a standard protocol. The second module is further configured to be able to re-assign the pins of its interface according to the proprietary protocol when it detects that it is connected to a module which communicates according to the proprietary protocol).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Buniatyan to include the teachings of Perrine.  The motivation for doing so is to allow system to re-assign the pins of its interface according to the proprietary protocol when it detects that it is connected to a module which communicates according to the proprietary protocol (Perrine– ¶ 0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445